DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 47, the limitation of “the second” is unclear because does applicant meant to claim “the second travel profile” or something else that pertains to the second?  
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36,38-42,45-48 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Planquette (FR3044868 as cited on form PTO-1449).
 	For claim 36, Planquette discloses an animal-pen vehicle for moving on a floor surface of a poultry pen with bedding for influencing positions at which poultry animals are residing (page 2 of the translation, stating “means for encouraging mobility of at least two distinct types to repel poultry present on the ground towards at least one spawning area, and means for controlling the said means to encourage mobility. Thus, the invention provides an educational robot which is particularly useful in the nest learning phase for educating poultry to lay in nests, and not on the ground.”, comprising: 
a substantially emissions-free drive (201,202; also, the power source 203 is battery, which would mean that it is substantially emissions-free because it does not uses gas or diesel to pollute the environment); 

a position-determining device (page 3 of the translation which discusses the navigation means 280 with various sensors such as the ultrasonic sensors 283, geolocation means 284, etc.; also, page 4 of the translation states “real-time mapping of various environmental parameters within the living area 110) for determining a position of the animal-pen vehicle relative to one or more animal-pen fixtures; and 
a control device (230) configured to provide a first travel profile (any one of the trajectory path to move the static poultry and/or the path around the pen as shown and discussed) and a second travel profile (any one of the trajectory path to move the static poultry and/or the path around the pen as shown and discussed) and for controlling the drive, wherein a one of the first travel profile or the second travel profile comprises at least one movement pattern (trajectory path of the robot) and two or more preferential area (any area where the poultry is in static condition and/or nesting too long) that are to be travelled to within the poultry pen (NOTE that the claimed limitation is also functional recitation to which the control device of Planquette can and does performed the intended function because the control device has the structural parts that can be configured to perform these function); 
wherein the preferential areas comprise, preferred locations of the poultry animals (where the poultry congregate in static condition and nesting condition); and 
wherein a first movement pattern of the first travel profile differs from a second movement pattern of the second travel profile (first travel can be to the static poultry and the second can be nesting or the pen’s perimeter travel, or vice-versa), the control 
In the event that applicant does not agree with the examiner’s interpretation of Planquette teaching the control device configured to provide a first travel profile and a second travel profile and for controlling the drive, wherein a one of the first travel profile or the second travel profile comprises at least one movement pattern and two or more preferential area that are to be travelled to within the poultry pen; wherein the preferential areas comprise, preferred locations of the poultry animals; and 
wherein a first movement pattern of the first travel profile differs from a second movement pattern of the second travel profile, the control device being adaptedFirst Named Inventor : Felix RuhollAppln. No.: 16/624,416 Page:3to provide the first travel profile and the second travel profile in a time-dependent manner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the control device of Planquette be configured to provide a first travel profile and a second travel profile and for controlling the drive, wherein a one of the first travel profile or the second travel profile comprises at least one movement pattern and two or more preferential area that are to be travelled to within the poultry pen; wherein the preferential areas comprise, preferred locations of the poultry animals; and wherein a first movement pattern of the first travel profile differs from a second movement pattern of the second travel profile, the control device being adaptedFirst Named Inventor : Felix RuhollAppln. No.: 16/624,416 Page:3to provide the first travel profile and the second travel profile in a time-dependent manner, depending on the location of the poultry where the poultry is static 
 	For claim 38, Planquette teaches the use the animal-pen vehicle as described above and further teaches wherein each of the first travel profile and the second travel profile have a travel profile distance to be travelled or a travel profile duration (implied because there has to be a distance of start and stop or starting and stopping time); the control device is adapted to control a movement of the animal-pen vehicle such that: the animal-pen vehicle moves within the preferential areas that are to be travelled to over more than 20% of the travel profile distance; or the animal-pen vehicle moves within the preferential areas that are to be travelled to over more than 20% of the travel profile duration (functional recitation to which the control device of Planquette can performed the intended function because the control device has the structural parts to perform the function). In the event that applicant does not agree with the examiner’s interpretation of Planquette teaching the control device configured to perform the intended function, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the control device of Planquette be adapted to control a movement of the animal-pen vehicle such that: the animal-pen vehicle moves within the preferential areas that are to be travelled to over more than 20% of the travel profile distance; or the animal-pen vehicle moves within the preferential areas that are to be travelled to over more than 20% of the travel profile duration, depending on the number of poultry in the area and depending on how long the user wishes to have the vehicle agitate the poultry. 
nd para., page 3, 6th para. of the translation; also, claimed limitation is functional recitation to which the control device of Planquette can and does performed the intended function, for it has the structural parts to do so).  
For claim 40, Planquette discloses the animal-pen vehicle as described above and further discloses wherein the animating device is arranged and designed to emit as the animation: at least one optical signal;First Named Inventor : Felix Ruholl Appln. No.: 16/624,416Page:4at least one acoustic signal; or a fluid (page 2, 2nd para., page 3, 6th para. of the translation).  
For claim 41, Planquette discloses the animal-pen vehicle as described above and further discloses wherein: a reference model of a poultry pen is stored in the control device and the first travel profile or the second travel profile is determined on the basis of the reference model; and the reference model of the poultry pen comprises: animal-pen boundaries; fixtures; or passages between two or more residence areas of two or more animal-pen sections (see fig. 1; also, page 2, 2nd para., page 5, 3rd para. of the translation).  
For claim 42, Planquette discloses the animal-pen vehicle as described above and further discloses a housing which encloses a top side, averted from the bedding, of the animal-pen vehicle or, at least in certain portions, side surfaces of the animal-pen 
For claim 45, Planquette discloses the animal-pen vehicle as described above and further discloses wherein: the movement unit comprises: one, two or more wheels (page 3, 4th para. of the translation) or one, two or more crawler chains, wherein, the one, two or more wheels or the one, two or more crawler chains are designed to be flexible or the emissions-free drive comprises: an electric drive; or a fuel cell (page 3, 4th para. of the translation).  
For claim 46, Planquette discloses the animal-pen vehicle as described above and further discloses a method for moving an animal-pen vehicle on a floor surface with bedding of a poultry pen for influencing positions at which poultry animals are residing, the method comprising the steps of: providing an animal-pen vehicle as claimed in claim 36 (as described in the above) within a poultry pen (110) with at least one poultry residence facility (100); and moving the animal-pen vehicle according to the first travel profile (130) or the second travel profile (the travel profile to the poultry that is in static condition); wherein the control device is configured to provide the first travel profile and the second travel profile (the control device 230 of Planquette can and does performed the function recitation of configured to provide the first travel profile and the second 
In the event that applicant does not agree with the examiner’s interpretation of Planquette teaching the control device configured to provide a first travel profile and a second travel profile and for controlling the drive, wherein a one of the first travel profile or the second travel profile comprises at least one movement pattern and two or more preferential area that are to be travelled to within the poultry pen; wherein the preferential areas comprise, preferred locations of the poultry animals; and 
wherein a first movement pattern of the first travel profile differs from a second movement pattern of the second travel profile, the control device being adaptedFirst Named Inventor : Felix RuhollAppln. No.: 16/624,416 Page:3to provide the first travel profile and the second travel profile in a time-dependent manner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the control device of Planquette be configured to provide a first travel profile and a second travel profile and for controlling the drive, wherein a one of the first travel profile or the second travel profile comprises at least one movement pattern and two or more preferential area that are to be travelled to within the poultry pen; wherein the preferential areas comprise, preferred locations of the poultry animals; and wherein a first movement pattern of the first travel profile differs from a second movement pattern of the second travel profile, the control device being 
For claim 47, Planquette teaches the method as described above and further teaches the steps of: activating an animation of the animating device when the animal-pen vehicle is positioned within a preferential area or in the region of a predefined animation area (page 3, 6th para. of the translation); or detecting a poultry animal and directing the animation at the poultry animal in targeted fashion; or wherein the first travel profile and the second have a travel profile distance to be travelled or a travel profile duration (NOTE that the claimed limitation indicates “or”, thus, the examiner is selecting the first option). However, Planquette is silent about wherein: the animal-pen vehicle moves within the preferential areas that are to be travelled to over more than 20% of the travel profile distance; or the animal-pen vehicle moves within the preferential areas that are to be travelled to over more than 20% of the travel profile duration.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the animal-pen vehicle of Planquette moves within the preferential areas that are to be travelled to over more than 20% of the travel profile distance; or the animal-pen vehicle moves within the preferential areas that are to be travelled to over more than 20% of the travel profile duration, depending on the number of poultry in the area and depending on how long the user wishes to have the vehicle agitate the poultry.
.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Planquette (as above).
For claim 37, Planquette teaches the use the animal-pen vehicle as described above but is silent about wherein the animal-pen vehicle height is smaller than 450 mm.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the animal-pen vehicle of Planquette with a height that is smaller than 450 mm, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the poultry house size and the number of poultry therein). In re Rose, 105 USPQ 237 (CCPA 1955).  	
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Planquette (as above) in view of Palsgaard et al. (US 20150250137 A1).
 	For claim 43, Planquette teaches the animal-pen vehicle as described above and further teaches wherein: the at least one impact sensor is adapted to detect an impact direction (functional recitation to which the impact sensor of Planquette can and does perform the intended function);First Named Inventor : Felix RuhollAppln. No.: 16/624,416 
 	Page:5the at least one impact sensor has a variable sensitivity, which is variable in a manner dependent on a position of the animal-pen vehicle determined by the position-determining device (page 3, 5th and 6th para. of the translation); 
th and 6th para. of the translation);First Named Inventor : Felix RuhollAppln. No.: 16/624,416  
the control device is adapted to direct travel of the animal-pen vehicle to an obstruction position two or more times for the purposes of detecting a movable or static obstruction (functional recitation to which the control device of Planquette can and does perform the intended function; also, see page 3, 5th and 6th para. of the translation); 
the control device is adapted to direct travel of the animal-pen vehicle around a detected static obstruction for a predetermined period of time (functional recitation to which the control device of Planquette can and does perform the intended function; also, see page 3, 5th and 6th para. of the translation); 
the control device is adapted to direct travel of the animal-pen vehicle around a detected static obstruction again after a predetermined period of time (functional recitation to which the control device of Planquette can and does perform the intended function; also, see page 3, 5th and 6th para. of the translation); 
the position-determining device is adapted to determine a position of the animal-pen vehicle within a poultry pen when contaminated with dust or dirt (functional recitation to which the position-determining device of Planquette can and does perform the intended function; also, see page 3, 5th and 6th para. of the translation), 
wherein the position-determining device has an ultra-wideband unit, an RFID unit, a radio unit, an odometer, or an inertial sensor arrangement (page 3, 5th and 6th para. of the translation); or the floating mounting arrangement is adapted for automatic 
However, Planquette is silent about the position-determining device comprises a barcode reading unit, a QR code reading unit, or a data matrix code reading unit. 
Palsgaard et al. teach an animal-pen vehicle comprising at least one impact sensor has a variable sensitivity, which is variable in a manner dependent on a position of the animal-pen vehicle determined by the position-determining device (para. 0049); the position-determining device comprises a barcode reading unit, a QR code reading unit, and/or a data matrix code reading unit (para. 0057);First Named Inventor : Felix RuhollAppln No.: 16/624,416 Page: 5wherein the position-determining device has an ultra-wideband unit, an RFID unit (various paragraphs such as para. 0139), a radio unit (para. 0030), an odometer, and/or an inertial sensor arrangement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the position-determining device of Planquette be comprised of a barcode reading unit, a QR code reading unit, or a data matrix code reading unit as taught by Palsgaard et al. in order to provide a more accurate position of the vehicle and identify the animals therein at the same time.  
Response to Arguments
Applicant’s arguments with respect to claims 36-43,45-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643